Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 
Reasons for Allowance
Claims 12-14, 16 and 18-22 are allowed. The following is the examiner’s statement for allowance.
 Regarding claim 12, the prior art does not disclose or suggest the following: 
“…each of the portable charging units further including a pair of arms, each of the arms including a first portion and a second portion supported on the first portion, one of the first portion and the second portion is extendable and retractable in a direction parallel to a plane of the body, and the other of the first portion and the second portion is extendable and retractable in a direction perpendicular to the plane of the body…” in combination with the remaining limitations of independent claim 12. Dependent claims 13-14, 16 and 18-22 are also allowed.

The examiner HAMILTON et al. (US 10,084,29 B2, hereinafter HAMILTON) and LIU (US 2019/0249697 A1, hereinafter LIU) to be the closest prior art of record.
HAMILTON discloses a power pack vending system comprises a plurality of kiosks including a magazine having a plurality of slots, and a plurality of rechargeable power packs. Each power pack has a unique identifier and is sized to be received within one slot. Each kiosk includes a computer for receiving and storing the unique identifier of each power pack received within the magazine, the specific slot the power pack is in, and current power pack information. The kiosk computer controls a charging unit for charging the power packs. LIU discloses a mobile device holder comprising a first and second arm which are extendable in a direction parallel to the plane of the body. However, neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED H OMAR/Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859